Title: Saturday 25th.
From: Adams, John Quincy
To: 


       This is a great day with the Roman Catholics. “Fete de Nouailles” Christmas. However I find they dont mind it much. They dress up and go to mass but after that’s over all is. So if they call this religion I wonder what is not it; after Mass, almost all the Shops in town are open’d. But stop. I must not say any thing against their religion while I am in their country but must change the subject. This forenoon Madame Lagoanere sent us some sweetmeats: for my part I was much obliged to her for them, but I shall diminish them but little. We expect to go for Madrid to morrow. The Muletiers came to look and see how many mules it would take to carry our Baggage, however I am afraid that it will be a bad day as it is cloudy and has been rainy all day with intermissions. I thought that Marti Augusto Sacrum was the whole of the inscription upon the tour de fer, but the Consul came here this Evening and gave us the inscription after this manner. “Inscription gravée Sur un Roche au pied de la Tour d’hercule. Marti Aug. Sacr. G Serius Lupus Lusitanus Ar. Flaviensis Architectus. ex Voto.” Inscription in Graved upon a Rock at the foot of the Tour of hercules. Dedicated to Mars and Augustus. Gaius Serius Lupus Lusitanus Architect of Flaviensis. From desire. It was a Monk who took this inscription from the rock some years agone. Perhaps the translation may not appear very Elegant but the Characters being effaced a great deal, the Monk could not take down the whole of the inscription: but I have translated it as well as I can, and therefore it must go as it is. Flaviensis the Consul informs me is a city in Portugal; he says also that G S L L. is a Portugues.
      